Case 18-12165-mdc          Doc 58    Filed 07/30/21 Entered 07/30/21 11:38:12            Desc Main
                                     Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                 :
         Veale E. Gentner                              :       Chapter 13
                                                       :
         Debtor                                        :       Case No.: 18-12165-mdc


         MOTION TO RECONSIDER ORDER MODIFYING AUTOMATIC STAY

         Comes Now, Veale E. Gentner, hereinafter referred to as “Debtor” and moves this

Honorable Court to vacate its September 9, 2019 Order Modifying Section 362 Automatic Stay

and in support thereof avers the following:

         1.       The above captioned bankruptcy matter was filed as a Chapter 13 March 30,

2018.

         2.       The Chapter 13 bankruptcy matter was assigned case number 18-12165.

         3.       The Chapter 13 Plan was confirmed by this Honorable Court on October 4, 2018.

         4.       On February 7, 2020, The Bank of New York filed a Motion for Relief from Stay

on the property 676 Jefferson Road, Bryn Mawr, PA 19010.

         5.       On March 4, 2020, the Court entered an Order granting the Motion for Relief

from Stay.

         6.       The Debtor has made all payments to The Bank of New York under the mortgage

agreement.

         7.       The Debtor is desirous of keeping the real property located at 676 Jefferson Road,

Bryn Mawr, PA 19010 and to that aim will ascertain and pay any and all post-petition

delinquencies prior to the hearing on the instant Motion.

         WHEREFORE, for the reasons stated herein, the Debtor respectfully request that this

Honorable Court Vacate March 4, 2020 Order Modifying the Automatic Stay.
Case 18-12165-mdc      Doc 58   Filed 07/30/21 Entered 07/30/21 11:38:12   Desc Main
                                Document     Page 2 of 2




                                              Respectfully submitted,

                                              /s/ Brad J. Sadek, Esquire
Dated: July 30, 2021                          Brad J. Sadek, Esquire
                                              Sadek and Cooper
                                              1315 Walnut Street
                                              Suite 502
                                              Philadelphia, PA 19107
